Citation Nr: 0214433	
Decision Date: 10/16/02    Archive Date: 10/29/02

DOCKET NO.  97-13 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an apportionment of the appellant's (veteran) 
compensation benefits on behalf of the appellee's daughter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1969 to 
April 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1996 rating decision from the 
Denver, Colorado Department of Veterans Affairs (VA) Regional 
Office (RO).  

The Board remanded this case in April 2001 so that a hearing 
could be scheduled in conjunction with 38 C.F.R. § 20.713 
pertaining to hearings in simultaneously contested claims.  

Pursuant to the Board's remand, the RO sent notices to the 
appellant and appellee in June 2001.  

The notice to the appellee was returned to the RO with the 
explanation "Attempted - Not Known" listed as the reason it 
was returned.  Thus, it appears that the appellee was not 
given notice of the hearing.  

VA has the burden of showing that a notice was sent to the 
latest address of record.  Hyson v. Brown, 5 Vet. App. 262, 
265 (1993).  The evidence of record clearly shows that the 
June 2001 notice to the appellee was sent to her latest 
address of record.  This was the address listed in a December 
1998 reply from the Pueblo Bank and Trust Company.  Since 
that notice, the appellee never made any indication that her 
address had changed.  

It is the burden of the claimant to keep the VA apprised of 
his or her whereabouts.  If she does not, there is no burden 
on VA to turn up heaven and earth to find her.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  




Therefore, because the notice was sent to the appellee's 
latest address of record, and the appellee never has 
indicated that her address is elsewhere (subsequent notices 
have been sent to the same address without being returned), 
there is no further duty to schedule another hearing; the RO 
satisfactorily performed its duty to notify the appellee of 
the hearing.  


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.  

2.  The veteran has acknowledged paternity of the appellee's 
daughter on whose behalf an apportionment of his disability 
compensation benefits was granted in October 1996.  

3.  The veteran is not shown to contribute to the support of 
the girl on whose behalf an apportionment has been granted.  

4.  Apportionment of the veteran's disability compensation 
benefits in the amount mandated by the RO does not represent 
an undue hardship for the veteran.  


CONCLUSION OF LAW

Apportionment of the veteran's disability compensation 
benefits, as mandated by the RO's October 1996 decision, is 
warranted.  38 U.S.C.A. 5107 (West Supp. 2002), 5307 (West 
1991); 38 C.F.R. §§ 3.210, 3.450, 3.451, 3.452 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service connection was granted for post-traumatic stress 
disorder (PTSD) in a November 1990 rating decision.  The RO 
assigned a 100 percent disability rating for PTSD in an 
August 1991 rating decision.  

In December 1995 the appellee submitted a claim for 
apportionment of the veteran's compensation benefits on 
behalf of her daughter, whom she claimed was fathered by the 
veteran.  The record in general indicates that the veteran 
and appellee were never married.  

In April 1996 the appellee submitted a birth certificate 
documenting the birth of her daughter, KMB, in May 1995.  The 
name of the father was not listed.  She later claimed that 
she was told not to put the father's name on the certificate 
since she was not married to the appellant/veteran.  

In March 1996 the appellee reported earning between $1,000 
and $1,300 per month in income, and that her monthly expenses 
were approximately $1,200 per month.  Such expenses included 
rent, utilities, phone, cable, groceries, car pull fee, baby 
items, and childcare.  She later wrote in August 1996 that 
her monthly expenses totaled $1,420.00 per month, and that 
she was being evicted from her apartment.  

In May 1996 the veteran signed a notarized statement 
acknowledging that KMB was his daughter.  The signature of 
the notary is also contained on this letter.  The veteran 
expressed an interest in providing support for his daughter.  

The RO subsequently received a birth certificate bearing the 
name of the veteran as being the father of the appellee's 
daughter, who now carried the veteran's last name.  

In an October 1996 Special Apportionment Decision, the RO 
determined that there were grounds for the apportionment of 
the veteran's benefits.  

In November 1996 the veteran sent a letter in which he 
stated, "I don't mind giving my daughter some money but at 
389.00 it is to hard to juggle my bills."  

In December 1996 the veteran sent in an itemization of his 
monthly expenses.  He reported paying $366.50 towards a home 
loan, $577.00 for a truck and a bike (in a subsequent 
statement he reported paying $475.00 every six months on 
insurance for his truck and bike), $117.00 for home repair, 
$100.00 for travel, $158.00 in utilities, $60.00 to Sears, 
$50.00 to Montgomery Ward, $100.00 to his attorney, and 
$50.00 cash.  He also reported caring for his eleven-year-old 
son, and that he paid for all of his clothing and school 
supplies.  He contended that he had been helping with money 
and food for his daughter since she was born.  He then went 
on to state that he was not 100 percent sure that she was 
actually his daughter.  

In January 1997 the appellee reported her monthly expenses 
and noted that the payments from the apportionment helped pay 
for child care, but that she still had to pay for 
emergencies.  She also contended that her daughter should not 
be made to suffer because the veteran was having difficulty 
making payments.  She contended that his difficulty was due 
to his lifestyle which included owning a nice home, a new 
truck, and a motorcycle.  She stated that she had to rely on 
family in obtaining transportation.  

In the May 1997 substantive appeal the veteran repeated his 
monthly expenses.  He made no indication that he was 
contributing to his daughter's welfare other than through the 
apportionment of his benefits.  

During a local hearing in May 1997 the veteran contended that 
the payments being apportioned to his daughter were 
excessive.  He reported that he contributed to child support 
in other ways, such as purchasing diapers, purchasing food, 
providing transportation for her and her children.  Tr., pp. 
1-3.  Prior to the apportionment he reported that he was 
providing her with $100.00 per month.  Tr., p. 9.  He 
reported that he was willing to take care of and baby-sit the 
girl as soon as she became potty-trained.  Tr., p. 7.  

The veteran indicated that the apportionment was causing him 
hardship by forcing him to borrow money to pay bills.  Tr., 
p. 4.  The veteran testified that he did not know if the 
daughter was actually his.  Tr., p. 4.  

The veteran requested that there be more of a balance in the 
payments so that he could take care of his son as well as his 
daughter.  Tr., p. 6.  He indicated that $200.00 per month 
might be more appropriate.  Tr., p. 8.  

In July 1997 the veteran submitted responses to an 
apportionment questionnaire.  He stated that his monthly 
income was $1,600.00.  He reported spending approximately 
$180.00 towards the support of his dependents on school 
clothes, spending money, an encyclopedia, and food, and 
$50.00 for a high chair and food.  He opined that he should 
only pay $200.00 per month for each child.  He contended that 
the $389.00 apportionment to his daughter was causing undue 
hardship as it was preventing him from adequately supporting 
both of his children.  

Also submitted at this time were various financial statements 
concerning the veteran.  A statement from Sears documented 
that the veteran had an account balance of $1,537.58.  
Montgomery Ward noted a balance of $891.94.  A document from 
his mortgage company indicated that he owed $367.00 for that 
month's payment.  An invoice from Ludvik Propane Gas noted a 
balance of $168.71.  An invoice from his attorney noted that 
he owed a balance of $900.00.  An invoice from Capitol One 
Bank documented a balance of $1,434.12.  An invoice from 
Armstrong Jewelers noted a balance of $151.21.  An invoice 
from Avco Financial Services noted a balance of $3,136.45.  

An invoice from Preferred Risk Group documented that the 
veteran was paying six-month premiums of $356.51 for his 1987 
Buick, $246.46 for his 1980 Toyota, and $436.96 for his 1993 
Ford F-150 truck.  The total six-month policy premium was 
$1,039.93.  




In a February 1999 statement the veteran contended that he 
had been paying child support for three and one half years.  
He also contended that the appellee had admitted to him that 
he was not the father of her daughter, and that she would 
refuse any blood test.  

In March 1999 the veteran provided a list of reported monthly 
expenses.  He reported that his income was $1,671.00, and 
that he paid $389.00 per month to support the appellee's 
daughter.  He reported the following monthly expenses: a 
$389.00 monthly house payment; a $75.00 propane payment; a 
$40.00 kerosene payment; a $27.00 water payment; a $37.00 
"electric vehicles" payment; $120.00 in insurance payments; 
$9.00 newspaper payment; $50.00 to 100.00 for personal 
entertainment; $100.00 for food; $25.00 for clothing; $50.00 
for son's clothing and school supplies; $50.00 for 
maintenance of the yard, house, and vehicles; $50.00 for gas; 
$588.00 towards a loan with Minnequa Bank ($25,000 
outstanding); $120.00 for a second loan with Minnequa Bank 
($1,800 outstanding); $100.00 for attorney fees ($1,300.00 
outstanding); and $25.00 to Armstrong Jewelry ($100.00 
outstanding).  

The veteran also reported having to make monthly payments of 
$123.00 to Sears towards an outstanding debt of $1,400.00, 
$100 a month to Wards ($1,600.00 outstanding), and $100.00 to 
Capital Visa ($1,200.00 outstanding).  He reported that he 
had been unable to actually make payments towards these 
expenses.  

The veteran requested that a DNA test be administered to the 
appellee because, per the veteran's contention, she had 
admitted that her daughter was not his.  

In April 1999 the RO adjusted the apportioned amount from 
$389.00 to $200.00 based on receipt of evidence showing a 
change in financial status.  It noted that the veteran's 
monthly income was $2,128.00 and that $200.00 would be 
withheld, resulting in the veteran being paid $1,928.00.  

In August 1999 the veteran contended that the appellee had 
admitted that the daughter was not the veteran's.  He 
contended that this was proof that the appellee's daughter 
was not fathered by him.  A similar contention was made in 
November 1999.  He again requested that DNA tests be obtained 
to determine the paternity of the child.  

During the February 2001 hearing before the Board, the 
veteran implied that the appellee had told him that he was 
not the father of her daughter.  Tr., p. 2.  He reiterated 
many of his previous contentions.  Tr., pp. 2-5.  


Criteria

All or any part of the pension, compensation, or emergency 
officers' retirement pay payable on account of any veteran 
may be apportioned.  38 C.F.R. § 3.450(a)(1) (2001).  

A veteran's benefits may be apportioned if the veteran is not 
residing with his or her spouse or his or her children and a 
claim for apportionment is filed for or on behalf of the 
spouse or children.  38 C.F.R. § 3.452(a) (2001).  

No apportionment will be made where the veteran, the 
veteran's spouse (when paid ``as wife'' or ``as husband''), 
surviving spouse, or fiduciary is providing for dependents.  
The additional benefits for such dependents will be paid to 
the veteran, spouse, surviving spouse, or fiduciary.  
38 C.F.R. § 3.450(c).  

Without regard to any other provision regarding apportionment 
where hardship is shown to exist, pension, compensation, 
emergency officers' retirement pay, or dependency and 
indemnity compensation may be specially apportioned between 
the veteran and his or her dependents or the surviving spouse 
and children on the basis of the facts in the individual case 
as long as it does not cause undue hardship to the other 
persons in interest.  38 C.F.R. § 3.451 (2001).  

In determining the basis for special apportionment, 
consideration will be given such factors as: Amount of 
Department of Veterans Affairs benefits payable; other 
resources and income of the veteran and those dependents in 
whose behalf apportionment is claimed; and special needs of 
the veteran, his or her dependents, and the apportionment 
claimants.  The amount apportioned should generally be 
consistent with the total number of dependents involved.  
Ordinarily, apportionment of more than 50 percent of the 
veteran's benefits would constitute undue hardship on him or 
her while apportionment of less than 20 percent of his or her 
benefits would not provide a reasonable amount for any 
apportionee.  38 C.F.R. § 3.451.  

Where it is necessary to determine the legitimacy of a child, 
evidence will be required to establish the legality of the 
marriage of the mother of the child to the veteran or to show 
that the child is otherwise legitimate by State laws together 
with evidence of birth as outlined in 38 C.F.R. § 3.209.  
Where the legitimacy of a child is not a factor, evidence to 
establish legitimacy will not be required: Provided, That, 
evidence is on file which meets the requirements of paragraph 
(b) of this section sufficient to warrant recognition of the 
relationship of the child without regard to legitimacy.  
38 C.F.R. § 3.210(a) (2001).  

As to the mother of an illegitimate child, proof of birth is 
all that is required.  As to the father, the sufficiency of 
evidence will be determined in accordance with the facts in 
the individual case.  Proof of such relationship will consist 
of:  

    (1) An acknowledgment in writing signed by him; or

    (2) Evidence that he has been identified as the child's 
father by a 
judicial decree ordering him to contribute to the child's 
support or for 
other purposes; or

    (3) Any other secondary evidence which reasonably 
supports a finding 
of relationship, as determined by an official authorized to 
approve such 
findings, such as:


    (i) A copy of the public record of birth or church record 
of 
baptism, showing that the veteran was the informant and was 
named as 
parent of the child; or
    (ii) Statements of persons who know that the veteran 
accepted the 
child as his; or
    (iii) Information obtained from service department or 
public 
records, such as school or welfare agencies, which shows that 
with his 
knowledge the veteran was named as the father of the child.

38 C.F.R. § 3.210(b) (2001).  

The term child of the veteran means an unmarried person who 
is a legitimate child, a child legally adopted before the age 
of 18 years, a stepchild who acquired that status before the 
age of 18 years and who is a member of the veteran's 
household or was a member of the veteran's household at the 
time of the veteran's death, or an illegitimate child; and, 
in pertinent part, who is under the age of 18 years.  
38 C.F.R. § 3.57 (2001).  


Analysis

Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (CAVC) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2002)).  The Act also requires the Secretary to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A § 5103A 
(West Supp. 2002)).  

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  These new regulations, which 
in pertinent part are effective as of the date of enactment 
of the VCAA, interpret and implement the mandates of the 
statute, "and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.  

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  However, although the CAFC appears 
to have reasoned that the VCAA may not retroactively apply to 
claims or appeals pending on the date of its enactment, it 
stated that it was not deciding that question at this time.  
See Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 20, 
2002); Dyment v. Principi, No. 00-7075 (Fed. Cir. April 24, 
2002); see also Holliday v. Principi, 14 Vet. App. 280 
(2001); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  



Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

In the case at hand, the duty to notify has been satisfied as 
the veteran/appellant and the appellee have been provided 
with notice of what is required to substantiate the claim.  
In February 1996 the RO requested that the appellee provide 
an itemized list of her monthly income and expenses, any 
property owned by her and its value, and her Social Security 
number.  She was also advised to submit a copy of a marriage 
certificate and a copy of the public record of birth for each 
child included in her claim.  A similar notice was also sent 
to the veteran in February 1996.  

These notices also provided the veteran and appellee with 
notice of the information and evidence that they were to 
provide to VA, thereby satisfying that portion of the duty to 
notify under 38 U.S.C.A. § 5103(a) (West Supp. 2002) as 
discussed in Quartuccio v. Principi, 01-997 (U.S. Vet. 
App. June 19, 2002).  That is, these notices specified that 
the appellee and veteran were to submit the information and 
evidence requested of them.  

The RO also provided the veteran and appellee with notice of 
the laws and regulations pertaining to the apportionment of 
benefits (see the April 1997 Statement of the Case).  In 
light of the above, it is concluded that the duty to notify 
has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 2002); 66 
Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(b)).  

As the RO specified that the evidence needed to substantiate 
the claim was to be provided by the veteran and the appellee, 
and no other pertinent evidence has been identified that has 
not been obtained, the Board finds that there is no further 
duty to assist with respect to specific records.  38 U.S.C.A. 
§ 5103A(b), (c) (West Supp. 2002); see also 66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  

The veteran has recently contested his paternity of the 
appellee's daughter, and has indicated that a DNA test should 
be administered in order to confirm whether he is in fact the 
father.  

After a careful review of the record, the Board finds, that 
the duty to assist does not require that such testing be 
performed because there is already sufficient evidence on 
file from which a determination can be made.  See 38 U.S.C.A. 
§ 5103A(d) (West Supp. 2002).  

As will be discussed in more detail below, proof of paternity 
of an illegitimate child can be established by the veteran's 
acknowledgment, signed in writing.  38 C.F.R. § 3.210(b)(1) 
(2001).  Such evidence is already of record.  Therefore, 
there is sufficient evidence on which to decide this claim.  
See 38 U.S.C.A. § 5103A(d) (West Supp. 2002).  

The veteran has more recently contended that he is not the 
father of the appellee's daughter; however, for reasons that 
will be discussed below, such statements are of little 
probative weight, and are therefore not sufficient to trigger 
any further duty to assist.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. 
§§ 5103 and 5103A (West Supp. 2002)); 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case was issued to the veteran.  As a 
result, the Board has considered the applicability of Bernard 
v. Brown, 4 Vet. App. 384, 393-394 (1993).  In Bernard, the 
CAVC held that, before the Board addresses in a decision a 
question that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument, an opportunity to 
submit such evidence or argument, and an opportunity to 
address the question at a hearing, and whether the claimant 
has been prejudiced by any denials of those opportunities.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration in the first instance of his 
claim pursuant to this new law.  As set forth above, VA has 
already met all obligations to the veteran under this new 
law.  Moreover, the veteran has been offered the opportunity 
to submit evidence and argument on the merits of the issue on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that the veteran will not be prejudiced by its actions 
and that a remand for adjudication by the RO would only serve 
to further delay resolution of the veteran's claim.  See 
Bernard, supra.

Therefore, no useful purpose would be served in remanding or 
deferring this matter simply for initial consideration of the 
VCAA by the RO.  Such action would result in additional and 
unnecessary burdens on VA, with no benefit flowing to the 
veteran.  The CAVC has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  ).  In fact, the CAVC recently stated, "The VCAA is 
a reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.  


Apportionment

The Board initially notes that the record indicates that the 
veteran/appellant and appellee were never married.  
Therefore, the child in question would be considered 
illegitimate.  

As was noted above, the veteran has recently alleged that he 
did not father the girl on whose behalf the RO, by an October 
1996 decision, granted a monthly apportionment of his 
disability compensation benefits.  He has alleged being told 
by the appellee that he is not the father of her daughter.  
He currently contends that such apportionment is therefore 
not warranted.  However, in view of the laws and regulations 
governing the apportionment of VA benefits, the veteran's 
claim in this regard is untenable.  

In May 1996 the veteran signed a letter, witnessed and 
stamped by a notary public, in which he specifically 
acknowledged that he was the father of the appellee's 
daughter.  In a signed letter received in November 1996 the 
veteran again acknowledged that he was the father of the 
appellant's daughter when he stated that he did not mind 
"giving my daughter" some money.  

These written statements can be viewed as an acknowledgment 
in writing, per 38 C.F.R. 3.210(b)(1), of the veteran's 
paternity.  This constitutes sufficient proof of paternity 
with respect to an illegitimate child.  38 C.F.R. 
§ 3.210(b)(1).  

In addition, following the issuance of the above statements, 
the daughter's birth certificate was amended to include the 
veteran as the father of the appellee's daughter (no father 
had been listed on a previous birth certificate).  

However, because the girl's mother is shown on the 
certificate to have been the source of such information, the 
birth certificate is not, in view of 38 C.F.R. 
§ 3.210(b)(3)(i), dispositive of the question of paternity.  

Nonetheless, given the additional evidence discussed above in 
which the veteran acknowledged that he was the father, the 
veteran's paternity is, in the absence of probative evidence 
to the contrary, established for VA purposes.  

In fact, the only evidence to the contrary consists of the 
veteran's more recent assertions that he is not the father, 
which were made when he was faced with a reduction in the 
level of his disability compensation due to the apportionment 
which is at issue here.  Thus, given the veteran's self-
interest in the outcome of this case, such assertions are 
entitled to less probative weight than his statements 
acknowledging his paternity.  See Pond v. West, 12 Vet. 
App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991).  

The veteran has also contended that the appellee has admitted 
that he is not the father of her daughter; however, there is 
no evidence on file of the appellee making such a statement, 
other than the veteran's own contentions, which, as discussed 
above, are entitled to little probative weight.  

Having determined, then, that the veteran is the father of 
the girl on whose behalf apportionment has been granted, the 
only question remaining for consideration is whether such 
apportionment (currently $200.00 per month) can be said to 
visit an undue financial hardship upon the veteran or whether 
it can be said to be otherwise unfair.  38 C.F.R. § 3.451.  

Taking these factors into consideration, it does not appear 
that the $200.00 per month apportionment mandated by the RO 
is excessive.  Indeed, the April 1999 notice from the RO 
documented that he is entitled to receive $2,128.00 per 
month.  While the veteran has contended that his monthly 
expenses exceed his monthly income, the RO attempted to 
reconcile this by reducing the apportionment amount to 
$200.00 per month.  

Furthermore, even if the amount of apportionment had not been 
reduced, the Board  finds that it would not cause undue 
financial hardship on the veteran.  In fact, the evidence 
indicates that some of the financial hardship complained of 
by the veteran is due to unnecessary expenses incurred by 
him.  

For example, records submitted by the veteran document his 
ownership of three motor vehicles, as well as a motorcycle.  
He has also reported making monthly payments totaling more 
than $500.00 towards at least some of these vehicles, 
including a motorcycle.  He indicated that he was continuing 
to do so in his March 1999 statement in which he reported 
paying $588.00 per month.  It was also documented that he was 
paying approximately $1,039.93 for insurance every six months 
for his two automobiles and truck.  The veteran could sell 
the majority of these vehicles, and a portion of the payments 
used towards these vehicles, including insurance, gas, and 
maintenance could be used to provide support to his daughter.  

The veteran has also contended that he has been providing 
child support for the appellee's daughter.  During the May 
1997 hearing, he reported providing his wife with $100.00 for 
support prior to the apportionment.  Tr., p. 9.  

The Board finds that such an amount, not even representing 10 
percent of his monthly income, does not suffice to establish 
that he was providing support of the appellee's daughter 
prior to the apportionment.  See 38 C.F.R. § 3.450(c).  

In fact, even if the $100.00 were combined with the $200.00 
apportioned, the sum of $300.00 would not represent 20 
percent of the veteran's monthly income.  Therefore, it is 
questionable as to whether the $200.00, even if combined with 
the $100.00, would constitute a reasonable amount for the 
apportionee.  In fact, it does not appear that the $389.00 
that was previously apportioned represented 20 percent of the 
veteran's income; it is clear that it did not represent more 
than 50 percent of his monthly earnings.  See 38 C.F.R. 
§ 3.451.  

In light of the above, the Board concludes that the 
apportionment of $200.00 (nor the previous amount of $389.00) 
of the veteran's benefits would not result in undue financial 
hardship to the veteran.  

Accordingly, because the veteran has acknowledged that the 
appellee's daughter is also his daughter, and because the 
record contains no evidence to suggest that there exist 
special circumstances for consideration, the Board concludes 
that the apportionment of $200.00 per month, as well as the 
previous $389.00 per month, as mandated by the RO, is proper.  


ORDER

The apportionment of the appellant's (veteran) compensation 
benefits on behalf of the appellee's daughter is upheld.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the CAVC.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

